August 7, 2014 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Alpine Income Trust (the “Trust”) File Nos. (333 100289) and (811 21210) on behalf of its series, the AlpineUltra Short Tax Optimized Income Fund Ladies and Gentlemen: Pursuant to Rule 497 under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to its prospectus. The attached XBRL-coded disclosure is based on the disclosure found in the supplement dated July 24, 2014 to the Fund’s prospectus dated February 28, 2014 pursuant to Rule497. Sincerely, /s/ Matthew Breitman Matthew Breitman General Counsel Alpine Woods Capital Investors, LLC
